Opinion issued September 23, 2014




                                          In The

                                 Court of Appeals
                                          For The

                            First District of Texas
                               ————————————
                                 NO. 01-14-00670-CR
                              ———————————
                IN RE RONALD WAYNE SCHOFIELD, Relator



             Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION

      Relator, Ronald Wayne Schofield, has filed a pro se petition for writ of

mandamus, seeking to compel the respondent trial court to rule on his pending

application for a writ of habeas corpus seeking relief from his felony conviction for

failure to register as a sex offender.1

1
      Respondent is the Honorable Kerry L. Neves, 10th Judicial District Court of
      Galveston County, Texas. The underlying case is State of Texas v. Ronald
      Wayne Schofield, No. 06CR3089, 10th District Court, Galveston County,
      Texas, the Honorable Kerry L. Neves presiding. We affirmed relator’s
      We dismiss the petition for writ of mandamus for want of jurisdiction. See

TEX. R. APP. P. 52.8(a); TEX. CODE CRIM. PROC. ANN. art. 11.07(3)(a) (West Supp.

2013).

                                 PER CURIAM
Panel consists of Justices Higley, Bland, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).




      conviction for the second-degree felony of failure to register as a sex
      offender. Schofield v. State, 274 S.W.3d 1, 4 (Tex. App.—Houston [1st
      Dist.] 2009, pet. ref’d).
                                           2